Citation Nr: 1034130	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for degenerative changes of 
the lumbar spine, to include as secondary to bilateral foot 
condition.

5.  Entitlement to an initial evaluation greater than 30 percent 
for pes planus/plantar fasciitis with posterior tibial muscle 
myofascial pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

In an August 2009 decision the Board reopened a claim of 
entitlement to service connection for a bilateral ankle 
disability and remanded it along with the remaining issues on 
appeal for additional development.  The appeal has been returned 
to the Board for appellate consideration.

The Board notes that the Veteran has separately raised a claim 
for a total disability evaluation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (holding that once a Veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, VA 
must consider a claim for TDIU).  This claim was denied in a 
January 2007 rating decision which was not appealed by the 
Veteran.  The TDIU claim, therefore, is not addressed in this 
decision.


FINDINGS OF FACT

1.  A bilateral ankle disability was not manifest in service and 
is unrelated to service.

2.  A bilateral knee disability was not manifest in service and 
is unrelated to service.

3.  A bilateral leg disability was not manifest in service and is 
unrelated to service.

4.  Degenerative changes of the lumbar spine were not manifest in 
service or within one year following discharge; degenerative 
changes of the lumbar spine are not related to a service-
connected disability.

5.  Pes planus/plantar fasciitis with posterior tibial muscle 
myofascial pain is manifested by pain and tenderness, with no 
loss of range of motion with repetitive use.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A bilateral knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  A bilateral leg disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Degenerative changes of the lumbar spine were not incurred in 
or aggravated by service, and such disability may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

5.  Degenerative changes of the lumbar spine are not proximately 
due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).

6.  The criteria for an initial evaluation in excess of 30 
percent for pes planus/plantar fasciitis with posterior tibial 
muscle myofascial pain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2004 discussed the evidence necessary 
to establish service connection.  The Veteran was asked to 
identify relevant evidence.  The evidence of record was listed 
and the Veteran was told how VA would assist him in obtaining 
additional pertinent evidence.  An April 2005 letter provided 
similar information.  

A March 2006 letter discussed the manner in which VA determines 
disability ratings and effective dates.

An April 2006 letter discussed the evidence necessary to 
establish service connection on a secondary basis.

In an August 2009 letter, the Veteran was advised of the status 
of his appeal.  He was invited to submit or identify additional 
relevant evidence.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Regarding the Veteran's claim for a higher initial evaluation for 
pes planus/plantar fasciitis, the Board notes that this is a case 
in which the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the U. S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to these issues has been satisfied.

With respect VA's duty to assist, the Board notes that to the 
extent possible, identified treatment records have been 
associated with the claims file.  VA examinations have been 
carried out.  The Board finds that they were adequate in that the 
examiners reviewed the record, interviewed the Veteran, and 
performed appropriate physical examinations prior to providing 
their conclusions.  The reports of record are thorough and 
consistent with contemporaneous treatment records.  For these 
reasons, the Board concludes that the findings of the VA 
examiners are more persuasive than the Veteran's assertions to 
the contrary, and that the reports are adequate on which to base 
a decision.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claim of entitlement to 
service connection for degenerative changes of the lumbar spine.  
However, the Board finds that a VA examination is not necessary 
in order to decide these claims.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. Principi, 
18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Id. at 81.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains competent 
evidence that the Veteran has persistent or recurrent symptoms of 
the claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for this claimed disability.  Further, 
the Board finds that there is no credible evidence of in-service 
manifestations, continuity of symptoms since service, and no 
competent evidence otherwise showing that the claimed disability 
was incurred in service.  Because some evidence of an in-service 
event, injury, or disease is required in order to substantiate a 
claim of entitlement to service connection and because a post-
service medical examination could not provide evidence of such 
past events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim when 
the record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
Moreover, there is no competent evidence relating this claimed 
disability to any service-connected disease or injury.  For the 
reasons stated, a VA medical examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  38 
C.F.R. § 3.303, 3.310.  The Board notes that there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. 
Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claims 
were filed before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records reflect that the Veteran complained of 
bilateral foot and ankle pain in September 1981.  The assessment 
was foot pain.  An October 1981 entry indicates an assessment of 
ankle pain of questionable etiology.  A January 1982 family 
practice consultation request indicates that the Veteran had mild 
pes planus and slight tenderness of the distal lower legs.  In 
January 1982, a podiatry consultation was requested, the provider 
noting that the Veteran complained of pain and swelling of his 
lower legs and ankles since basic training.  An X-ray revealed no 
bone or joint abnormalities of the ankles or feet.  A February 
1982 consultation report indicates that the Veteran pronated 
slightly on weight bearing and that X-rays were normal.  The 
provider noted that the Veteran presented in civilian clothing 
and that military foot gear as a cause could not be assessed, but 
that such would be the obvious cause.  On separation examination 
in March 1982, the Veteran endorsed foot trouble, cramps in his 
legs, and swollen or painful joints.  His lower extremities and 
feet were clinically normal.  

On VA examination in September 2004, the examiner noted that the 
Veteran had not presented to the VA medical center for treatment.  
The Veteran stated that during basic training, he had symptoms of 
lower leg and foot pain exacerbated by running.  He noted that 
following discharge, his employment involved mainly manual  
labor.  He indicated that he began to have back and shoulder pain 
while working in a saw mill, and expressed his belief that it had 
spread from his feet.  X-rays of the lumbar spine revealed spurs 
on L3 and L4 suggesting early degenerative changes.  X-rays of 
the knees and ankles revealed no gross fracture, dislocation or 
arthritic changes.  The assessment was mild pes planus, foot 
pain, plantar fasciitis, and posterior tibial muscle myofascial 
pain related to pronation.  

In January 2005 the Veteran stated that he had sustained injuries 
to his ankles, legs and knees in basic training.

An additional VA examination was carried out in January 2010, 
during which the Veteran's history was reviewed.  The Veteran 
endorsed ankle and knee pain.  Examination of the ankles and 
knees revealed no deformity, giving way, instability, stiffness, 
weakness, incoordination, or decreased speed of joint motion.  
The Veteran denied episodes of dislocation or subluxation, 
locking episodes and flare ups.  There was no evidence of 
effusion or symptoms of inflammation.  With respect to the 
ankles, there was tenderness and pain at the end range of motion.  
X-rays revealed calcaneal spurs bilaterally.  Regarding the 
knees, no abnormalities were noted and range of motion was 
essentially full.  The diagnosis was intermittent posterior 
tibial tendonitis associated with bilateral ankle pain.  The 
examiner indicated that there was no diagnosis for the Veteran's 
knees, noting that no pathology was found.  The examiner 
concluded that there was no diagnosed disability of the bilateral 
legs, knees, or ankles distinct from the already service-
connected bilateral pes planus/plantar fasciitis.  She noted that 
the identified posterior calcaneal spurs were the result of 
tension from the Achilles tendon which was a continuation of the 
plantar fascia, and that the Achilles tendonitis was a 
continuation of the plantar fasciitis.  She stated that there was 
no other disability of the ankles, legs or knees bilaterally, and 
that therefore no such disability could be related to active 
service or caused or aggravated by the service connected 
bilateral pes planus/plantar fasciitis.

	Bilateral Ankle, Knee, and Leg Disabilities

Having carefully reviewed the record regarding these claims, the 
Board finds that service connection is not warranted.  In that 
regard, the Board acknowledges that the Veteran complained of 
diffuse leg pain during service, and that service connection was 
eventually granted for bilateral pes planus and plantar 
fasciitis.  However, the 2010 VA examiner, following a 
comprehensive examination, concluded that there were no 
additional disabilities of the ankles, knees, or legs that were 
either attributable to service or to the service-connected 
disability.  In this regard, the Board did consider the 
examiner's statement that the Veteran had Achilles tendonitis, 
which was a continuation of his service-connected plantar 
fasciitis.  However, as will be discussed in greater detail 
below, the Board finds that the symptoms and manifestations of 
the Veteran's Achilles tendonitis, which the examiner found to 
primarily be pain, are taken into account by the compensable 
rating assigned for the service-connected pes planus and plantar 
fasciitis with posterior tibial muscle myofascial pain.

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  However, competency must be 
distinguished from credibility, and, in this instance, the Board 
finds his reports of developing a chronic disability of the 
ankles, knees, and legs not credible. In fact, the Veteran has 
neither produced nor identified evidence demonstrating diagnoses 
of the claimed ankle, knee, or leg disabilities.  Most 
significantly, physical examination was normal on discharge 
examination in 1982, and there are no current diagnoses.

The Veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show that he currently has 
bilateral ankle, knee, or leg disabilities that are due to 
disease or injury in service, or are otherwise related to his 
service-connected pes planus/plantar fasciitis.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).  Rather, he has stated 
only that he has discomfort with his legs that such discomfort 
causes limitations.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, there is no credible evidence of a chronic disability 
in service, no credible evidence of a continuity of 
symptomatology since service, and no medical evidence 
establishing any current disability of the ankles, knees, or legs 
that is separate from the currently service connected pes 
planus/plantar fasciitis.  As the preponderance of the evidence 
is against the claims, there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.

	Spine

The Veteran also alleges that service connection is warranted for 
degenerative changes of the lumbar spine.  The Board acknowledges 
that early degenerative changes were noted on examination in 
September 2004.  At that time, the Veteran related that he had 
started to experience back pain while working at a saw mill.  He 
believes that the pain spread from his feet to that location.  

The Board concludes that service connection is not warranted.  
The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects a diagnosis 
referable to the Veteran's spine, it does not contain competent 
evidence which relates this diagnosis to any injury or disease in 
service, or to the Veteran's service-connected pes planus/plantar 
fasciitis.  The Board has considered the Veteran's argument that 
degenerative changes of the lumbar spine are related to service 
or to his service-connected disability.  However, the Board finds 
that the etiology of this claimed disability is far too complex a 
medical question to lend itself to the opinion of a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Here, the Veteran has not produced any competent 
evidence relating this claimed disability either to service or 
service-connected disability.  

Furthermore, as noted, the Veteran was shown to have degenerative 
changes on examination in September 2004, and at that time, the 
Veteran related that he had started to experience back pain while 
working at a saw mill.  Thus, during the course of evaluation, 
the Veteran dated the onset of his symptoms as being several 
decades after military service, and he himself suggested that it 
began during the course of engaging in physical activity at work.  
The Board finds this report, offered directly to a health care 
provider during the course of physical examination, to be the 
most credible report of record regarding the circumstances and 
date of onset of his complaints.  As such, the Board finds that 
there is no credible lay evidence relating his symptomatology to 
service or a service-connected disability.

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the claim of 
entitlement to service connection for degenerative changes of the 
lumbar spine must be denied.

Evaluation of Bilateral Pes Planus/Plantar Fasciitis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2009).  

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether staged ratings are warranted.  
However, it finds that the disability has not significantly 
changed and that a uniform rating is appropriate.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.

The Veteran's bilateral foot disability is currently evaluated as 
30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5276.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27.

Pursuant to the rating schedule, bilateral flatfoot is evaluated 
as 30 percent disabling where it is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent evaluation is 
warranted for bilateral flatfoot where it is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achillis on manipulation, and not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

A 30 percent evaluation is warranted for bilateral claw foot (pes 
cavus) with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  A 50 
percent evaluation is assignable where there is claw foot with 
marked contraction of plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2009).

Ankylosis of the ankle is evaluated as 40 percent disabling where 
the ankle is in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270

On VA examination in September 2004, the Veteran reported pain in 
his feet and anterior ankles.  He stated that its intensity was 
from 2/10 to 8/10 and was exacerbated by weight bearing and 
increased with the speed of activity.  He identified his pain as 
being along the anterior ankle and along the shin.  He also noted 
that he had pain on the bottom of his feet.  He stated that he 
had flare-ups during which he was required to sit.  Physical 
examination revealed mild hallux valgus on the left.  Arches were 
low.  The Veteran was able to rise on his toes and heels, with 
inversion of the calcaneus on toe rise.  Range of motion testing 
revealed 10 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 20 degrees of inversion, and 10 degrees of eversion.  
The Veteran complained of pain in the arch when standing on his 
toes.  There was pain to palpation of the plantar fascia.  The 
Achilles tendons were neutrally aligned.  There was significant 
pain to palpation along the distribution of the posterior tibial 
muscle of the left leg and mild pain on the right.  There was no 
evidence of abnormal weight bearing.  X-rays of the feet and 
ankles revealed no gross fracture or dislocation.  There were no 
arthritic changes of the feet.  There was a suggestion of very 
early calcaneal spur posteriorly on ankle X-rays.  The assessment 
was mild pes planus.  Foot pain, plantar fasciitis, and posterior 
tibial muscle myofascial pain related to pronation were also 
noted, and the examiner indicated that they were complications of 
the pes planus. 

Additional VA joint and foot examinations were conducted in 
January 2010.  The examiner provided a comprehensive recitation 
of the Veteran's history.  The Veteran denied flare-ups.  He 
complained of pain in the plantar arches and heels on activity 
and at rest.  Physical examination revealed no evidence of 
swelling, instability, weakness, or abnormal weight bearing.  
There was tenderness at the plantar fascia.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  Achilles alignment was normal.  There was no forefoot or 
midfoot malalignment.  There was mild pronation.  There was pain 
on  manipulation of the left foot, but not the right.  There was 
five degrees of valgus bilaterally, correctible by manipulation.  
The location of the weight bearing line was over the great toe.  
Range of motion testing revealed dorsiflexion to 10 degrees 
bilaterally and plantar flexion to 35 degrees bilaterally.  There 
was no objective evidence of pain on active motion on either 
side.  There was no additional limitation of motion or objective 
evidence of pain following repetitive motion.  There was no 
ankylosis.  The diagnoses were plantar fasciitis, right greater 
than left; posterior Achilles tendonitis, right greater than 
left; and intermittent posterior tibial tendonitis.  The examiner 
noted that the symptom associated with the diagnosis was pain.  
She noted that there were significant effects on the Veteran's 
usual occupation, but that the disability would have no impact on 
the Veteran's ability to perform sedentary employment.  She 
concluded that there were moderate effects on activities such as 
chores, exercise, and sports; mild effects on shopping and 
recreation; and no effects on feeding, traveling, bathing, 
dressing, toileting, grooming, and driving.  She noted that the 
Veteran was self employed and had lost no time from work during 
the previous 12 month period.  

As discussed, the Veteran is in receipt of a 30 percent 
evaluation for his bilateral foot disability.  This evaluation 
contemplates severe bilateral flatfoot or claw foot with all toes 
tending to dorsiflexion, ankle dorsiflexion limited to a 90 
degree angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A higher evaluation requires 
evidence or the functional equivalent of pronounced flatfoot or 
marked claw foot.  The record does not demonstrate such findings.  
Rather, at worst, flatfoot has been described as no more than 
mild. The Veteran has normal range of motion of the ankles, with 
some discomfort at the end of the range.  While pain and 
tenderness have been noted, the 2010 examiner stated that there 
were no additional limitations following repetitive motion.  In 
summary, the evidence demonstrates that the current 30 percent 
evaluation is appropriate and that a higher evaluation is not 
warranted.

The Board accepts that the Veteran has functional impairment and 
pain.  See DeLuca.  The Board also finds the Veteran's own 
reports of symptomatology to be credible.  However, neither the 
lay nor medical evidence reflects the symptoms and objective 
findings required for the next higher evaluation.  Here, 
repetitive exercise did not change the ranges of motion to any 
significant degree.  As such, the Board finds that the currently 
assigned 30 percent evaluation is appropriate for the Veteran's 
bilateral foot disability.

The Board notes that the Veteran is competent to report that his 
disability is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned evaluation 
for the Veteran's bilateral foot disability is appropriate.  The 
evidence preponderates against a finding that an increased 
evaluation is warranted.  As such, the appeal is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no showing by 
the Veteran that the service- connected bilateral foot disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  While the 2010 VA examiner 
indicated that the disability had a significant impact on the 
Veteran's daily activities, the disability has not been shown to 
be manifested by symptomatology that is unusual or outside the 
norm so as to warrant extraschedular consideration.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).




ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral leg disability 
denied.

Entitlement to service connection for a bilateral knee disability 
denied.

Entitlement to service connection for degenerative changes of the 
lumbar spine is denied.

Entitlement to an initial evaluation greater than 30 percent for 
pes planus/plantar fasciitis with posterior tibial muscle 
myofascial pain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


